Name: Commission Implementing Decision (EU) 2016/2320 of 16 December 2016 confirming or amending the provisional calculation of the average specific emissions of CO2 and specific emissions targets for manufacturers of new light commercial vehicles for the calendar year 2015 pursuant to Regulation (EU) No 510/2011 of the European Parliament and of the Council (notified under document C(2016) 8583)
 Type: Decision_IMPL
 Subject Matter: land transport;  deterioration of the environment;  mechanical engineering;  environmental policy;  technology and technical regulations
 Date Published: 2016-12-20

 20.12.2016 EN Official Journal of the European Union L 345/96 COMMISSION IMPLEMENTING DECISION (EU) 2016/2320 of 16 December 2016 confirming or amending the provisional calculation of the average specific emissions of CO2 and specific emissions targets for manufacturers of new light commercial vehicles for the calendar year 2015 pursuant to Regulation (EU) No 510/2011 of the European Parliament and of the Council (notified under document C(2016) 8583) (Only the Dutch, English, Estonian, French, German, Italian, Portuguese, Spanish and Swedish texts are authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 510/2011 of the European Parliament and of the Council of 11 May 2011 setting emission performance standards for new light commercial vehicles as part of the Union's integrated approach to reduce CO2 emissions from light-duty vehicles (1), and in particular Article 8(6) thereof, Whereas: (1) In accordance with Regulation (EU) No 510/2011, the Commission is required to calculate each year the average specific emissions of CO2 and the specific emissions target for each manufacturer of light commercial vehicles in the Union. On the basis of that calculation, the Commission is to determine whether manufacturers and pools of manufacturers have complied with their specific emissions targets. (2) Pursuant to Article 4 of Regulation (EU) No 510/2011 the average specific emissions of manufacturers for 2015 are calculated in accordance with the third paragraph of that Article and take into account 75 % of the manufacturer's new light commercial vehicles registered in that year. (3) The detailed data to be used for the calculation of the average specific emissions and the specific emissions targets is based on Member States' registrations of new light commercial vehicles during the preceding calendar year. Where light commercial vehicles are type-approved in a multi-stage process, the manufacturer of the base vehicle take responsibility for the CO2 emissions of the completed vehicle. (4) All Member States submitted the 2015 data the Commission in accordance with Article 8(2) of Regulation (EU) No 510/2011. Where, as a result of the verification of the data by the Commission, it was evident that certain data were missing or manifestly incorrect, the Commission contacted the Member States concerned and, subject to the agreement of those Member States, adjusted or completed the data accordingly. Where no agreement could be reached with a Member State, the provisional data of that Member State were not adjusted. (5) On 17 May 2016, the Commission published the provisional data and notified 60 manufacturers of the provisional calculations of their average specific emissions of CO2 in 2015 and their specific emissions targets. Manufacturers were asked to verify the data and to notify the Commission of any errors within three months of receipt of the notification. 21 manufacturers submitted notifications of errors. (6) For the remaining 39 manufacturers that did not notify any errors in the datasets or respond otherwise, the provisional data and provisional calculations of the average specific emissions and the specific emissions targets should be confirmed. (7) The Commission has verified the errors notified by the manufacturers and the respective reasons for their correction and the dataset has been confirmed or amended. (8) In the case of records without matching vehicle identification numbers and with missing or incorrect identification parameters, such as type, variant, version code or type-approval number, the fact that manufacturers cannot verify or correct those records should be taken into account. As a consequence, it is appropriate to apply an error margin to the CO2 emissions and mass values in those records. (9) The error margin should be calculated as the difference between the distances to the specific emissions target expressed as the specific emissions targets subtracted from the average specific emissions calculated including and excluding those registrations that cannot be verified by the manufacturers. Regardless of whether that difference is positive or negative, the error margin should always improve the manufacturer's position with regard to its specific emissions target. (10) In accordance with Article 10(2) of Regulation (EU) No 510/2011, a manufacturer should be considered as compliant with its specific emissions target referred to in Article 4 of that Regulation where the average emissions indicated in this Decision are lower than the specific emissions target, expressed as a negative distance to target. Where the average emissions exceed the specific emissions target, an excess emission premium are to be imposed, unless the manufacturer concerned benefits from an exemption from that target or is a member of a pool and the pool complies with its specific emissions target. (11) On 3 November 2015 the Volkswagen Group made a statement to the effect that irregularities had been found when determining type approval CO2 levels of some of their vehicles. While that issue has been thoroughly investigated, the Commission nevertheless finds that further clarifications are needed from the Volkswagen pool as a whole as well as a confirmation by the relevant national type approval authorities of the absence of any such irregularities. As a consequence the values for the Volkswagen pool and its members (Audi AG, Dr Ing. h.c.F. Porsche AG, Quattro GmbH, Seat SA, Skoda Auto A.S. and Volkswagen AG) cannot be confirmed or amended. (12) The Commission reserves the right to revise the performance of a manufacturer as confirmed or amended by this Decision, should the relevant national authorities confirm the existence of irregularities in the CO2 emission values used for the purpose of determining the manufacturer's compliance with the specific emissions target. (13) The provisional calculation of the average specific emissions of CO2 from new light commercial vehicles registered in 2015, the specific emissions targets and the difference between those two values should be confirmed or amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The values relating to the performance of manufacturers, as confirmed or amended for each manufacturer of light commercial vehicles and for each pool of manufacturers of light commercial vehicles in respect of the 2015 calendar year in accordance with Article 8(6) of Regulation (EU) No 510/2011, are specified in the Annex to this Decision. Article 2 This Decision is addressed to the following individual manufacturers and pools formed in accordance with Article 7 of Regulation (EU) No 510/2011: (1) ALFA Romeo SpA C.so Giovanni Agnelli 200 10135 Torino (TO) Italy (2) Automobiles Citroen Route de Gizy 78943 VÃ ©lizy-Villacoublay Cedex France (3) Automobiles Peugeot Route de Gizy 78943 VÃ ©lizy-Villacoublay Cedex France (4) Avtovaz JSC Represented in the Union by: LADA France S.A.S. 13, Route Nationale 10 78310 Coignieres France (5) Bluecar SAS 31-32 quai de Dion Bouton 92800 Puteaux France (6) Bayerische Motoren Werke AG Petuelring 130 80788 MÃ ¼nchen Germany (7) BMW M GmbH Petuelring 130 80788 MÃ ¼nchen Germany (8) FCA US LLC Represented in the Union by: Fiat Chrysler Automobiles Building 5  Ground floor  Room A8N C.so Settembrini, 40 10135 Torino (TO) Italy (9) CNG-Technik GmbH Niehl Plant, building Imbert 479 Henry-Ford-StraÃ e 1 50735 KÃ ¶ln Germany (10) Comarth Engineering S.L. Carril Alejandrico 79 ES-30570 Beniajan  Murcia Spain (11) Automobile Dacia SA Guyancourt 1 avenue du Golf 78288 Guyancourt Cedex France (12) Daimler AG Mercedesstr. 137/1 Zimmer 229 HPC F403 70327 Stuttgart Germany (13) DFSK Motor Co., Ltd Represented in the Union by: Giotti Victoria Srl Sr.l. Pissana Road 11/a 50021 Barberino Val D' Elsa (FI) Italy (14) Esagono Energia S.r.l. Via Puecher 9 20060 Pozzuolo Martesana (MI) Italy (15) FCA Italy SpA Building 5  Ground floor  Room A8N C.so Settembrini, 40 10135 Torino (TO) Italy (16) Ford Motor Company of Australia Ltd Represented in the Union by: Ford Werke GmbH Niehl Plant, building Imbert 479 Henry-Ford-StraÃ e 1 50735 KÃ ¶ln Germany (17) Ford Motor Company Niehl Plant, building Imbert 479 Henry-Ford-StraÃ e 1 50735 KÃ ¶ln Germany (18) Ford Werke GmbH Niehl Plant, building Imbert 479 Henry-Ford-StraÃ e 1 50735 KÃ ¶ln Germany (19) Fuji Heavy Industries Ltd Represented in the Union by: Subaru Europe NV/SA Leuvensesteenweg 555 B/8 1930 Zaventem Belgium (20) Mitsubishi Fuso Truck & Bus Corporation Represented in the Union by: Daimler AG, Mercedesstr. 137/1 Zimmer 229 HPC F403 70327 Stuttgart Germany (21) Mitsubishi Fuso Truck Europe SA Represented in the Union by: Daimler AG, Mercedesstr. 137/1 Zimmer 229 HPC F403 70327 Stuttgart Germany (22) LLC Automobile Plant Gaz Poe 2 LÃ ¤hte Tartumaa 60502 Estonia (23) General Motors Company Adam Opel AG Bahnhofsplatz 1 IPC 39-12 65423 RÃ ¼sselsheim Germany (24) GAC Gonow Auto Co. Ltd Represented in the Union by: Autorimessa Monte Mario SRL Via della Muratella, 797 00054 Maccarese (RM) Italy (25) Great Wall Motor Company Ltd Represented in the Union by: Great Wall Motor Europe Technical Center GmbH Otto-Hahn-Str. 5 63128 Dietzenbach Germany (26) Honda Motor Co., Ltd Represented in the Union by: Aalst Office Wijngaardveld 1 (Noord V) B-9300 Aalst Belgium (27) Honda of the UK Manufacturing Ltd Aalst Office Wijngaardveld 1 (Noord V) B-9300 Aalst Belgium (28) Hyundai Motor Company Represented in the Union by: Hyundai Motor Europe GmbH Kaiserleipromenade 5 63067 Offenbach Germany (29) Hyundai Assan Otomotiv Sanayi Ve Ticaret A.S. Represented in the Union by: Hyundai Motor Europe GmbH Kaiserleipromenade 5 63067 Offenbach Germany (30) Hyundai Motor Manufacturing Czech s.r.o. Kaiserleipromenade 5 63067 Offenbach Germany (31) Isuzu Motors Limited Represented in the Union by: Isuzu Motors Europe NV Bist 12 2630 Aartselaar Belgium (32) IVECO SpA Via Puglia 35 10156 Torino (TO) Italia (33) Jaguar Land Rover Limited Abbey Road Whitley Coventry CV3 4LF United Kingdom (34) KIA Motors Corporation Represented in the Union by: Kia Motors Europe GmbH Theodor-Heuss-Allee 11 60486 Frankfurt am Main Germany (35) KIA Motors Slovakia s.r.o. Theodor-Heuss-Allee 11 60486 Frankfurt am Main Germany (36) LADA Automobile GmbH Erlengrund 7-11 21614 Buxtehude Germany (37) Magyar Suzuki Corporation Ltd Legal Department Suzuki-Allee 7 64625 Bensheim Germany (38) Mahindra & Mahindra Ltd Represented in the Union by: Mahindra Europe S.r.l. Via Cancelliera 35 00040 Ariccia (RM) Italy (39) Mazda Motor Corporation Represented in the Union by: Mazda Motor Europe GmbH European R & D Centre Hiroshimastr. 1 D-61440 Oberursel/Ts Germany (40) M.F.T.B.C. Represented in the Union by: Daimler AG, Mercedesstr. 137/1 Zimmer 229 HPC F403 70327 Stuttgart Germany (41) Mitsubishi Motors Corporation MMC Represented in the Union by: Mitsubishi Motors Europe BV MME Mitsubishi Avenue 21 6121 SG Born The Netherlands (42) Mitsubishi Motors Thailand Co., Ltd MMTh Represented in the Union by: Mitsubishi Motors Europe BV MME Mitsubishi Avenue 21 6121 SG Born The Netherlands (43) Nissan International SA Represented in the Union by: Renault Nissan Representation Office Av. des Arts 40 1040 Bruxelles Belgium (44) Adam Opel AG Bahnhofsplatz 1 IPC 39-12 65423 RÃ ¼sselsheim Germany (45) Piaggio & C SpA Viale Rinaldo Piaggio 25 56025 Pontedera (PI) Italy (46) Renault S.A.S. Guyancourt 1 avenue du Golf 78288 Guyancourt Cedex France (47) Renault Trucks 99 Route de Lyon TER L10 0 01 69802 Saint Priest Cedex France (48) SAIC MAXUS Automotive Co. Ltd (SAIC Motor Commercial Vehicle Co. Ltd) Represented in the Union by: SAIC Luc, SARL President Building 37A avenue J.F. Kennedy 1855 Luxembourg Luxembourg (49) SsangYong Motor Company Represented in the Union by: SsangYong Motor Europe Office Herriotstrasse 1 60528 Frankfurt am Main Germany (50) StreetScooter GmbH JÃ ¼licher StraÃ e 191 52070 Aachen Germany (51) Suzuki Motor Corporation Represented in the Union by: Suzuki Deutschland GmbH Legal Department Suzuki-Allee 7 64625 Bensheim Germany (52) Tata Motors Limited Represented in the Union by: Tata Motors European Technical Centre plc Internal Automotive Research Centre University of Warwick Coventry CV4 7AL United Kingdom (53) Toyota Motor Europe NV/SA Avenue du Bourget 60 1140 Brussels Belgium (54) Toyota Caetano Portugal SA Avenida Vasco de Gama 1410 4431-956 Vila Nova de Gaia Portugal (55) Volvo Car Corporation VAK building Assar Gabrielssons vÃ ¤g SE-405 31 GÃ ¶teborg Sweden (56) Pool for: Daimler AG Mercedesstr. 137/1 Zimmer 229 70546 Stuttgart Germany (57) Pool for: FCA Italy SpA Building 5  Ground floor  Room A8N C.so Settembrini, 40 10135 Torino (TO) Italy (58) Pool for: Ford-Werke GmbH Neihl Plant, building Imbert 479 Henry-Ford-StraÃ e 1 50735 KÃ ¶ln Germany (59) Pool for: General Motors Bahnhofsplatz 1 IPC 39-12 65423 RÃ ¼sselsheim Germany (60) Pool for: Kia Theodor-Heuss-Allee 11 60486 Frankfurt am Main Germany (61) Pool for: Mitsubishi Motors Mitsubishi Avenue 21 6121 SG Born The Netherlands (62) Pool Renault 1 Avenue du Golf 78288 Guyancourt Cedex France Done at Brussels, 16 December 2016. For the Commission Miguel ARIAS CAÃ ETE Member of the Commission (1) OJ L 145, 31.5.2011, p. 1. ANNEX Table 1 Values relating to the performance of manufacturers confirmed or amended in accordance with Article 8(6) of Regulation (EU) No 510/2011 A B C D E F G H I Manufacturer name Pools and derogations Number of registrations Average specific emissions of CO2 (75 %) Specific emissions target Distance to target Distance to target adjusted Average mass Average CO2 emissions (100 %) ALFA ROMEO SPA 9 111,833 147,482  35,649  35,649 1 410,11 128,000 AUTOMOBILES CITROEN 145 739 133,123 164,595  31,472  31,472 1 594,12 149,771 AUTOMOBILES PEUGEOT 147 199 133,424 165,947  32,523  32,523 1 608,66 151,046 AVTOVAZ JSC P7 23 209,471 136,757 72,714 72,714 1 294,78 211,957 BLUECAR SAS 236 0,000 137,697  137,697  137,697 1 304,89 0,000 BAYERISCHE MOTOREN WERKE AG 537 125,376 173,786  48,410  48,410 1 692,95 135,836 BMW M GMBH 348 133,253 185,755  52,502  52,502 1 821,64 140,974 FCA US LLC P2 943 197,222 207,485  10,263  10,276 2 055,30 210,082 CNG-TECHNIK GMBH P3 659 118,526 155,176  36,650  36,650 1 492,84 121,299 COMARTH ENGINEERING SL 3 0,000 92,509  92,509  92,509 819,00 0,000 AUTOMOBILE DACIA SA P7 23 348 120,846 135,495  14,649  14,655 1 281,22 132,506 DAIMLER AG P1 132 571 177,569 211,675  34,106  34,216 2 100,36 189,404 DFSK MOTOR CO LTD DMD 287 162,572 1 150,46 168,010 ESAGONO ENERGIA SRL 14 0,000 133,987  133,987  133,987 1 265,00 0,000 FCA ITALY SPA P2 130 731 145,481 173,839  28,358  28,371 1 693,52 157,915 FORD MOTOR COMPANY OF AUSTRALIA LIMITED P3 23786 224,791 221,618 3,173 3,173 2 207,27 235,541 FORD MOTOR COMPANY P3 48 186,639 215,917  29,278  29,676 2 145,97 205,583 FORD-WERKE GMBH P3 199 794 157,473 191,136  33,663  33,664 1 879,51 170,806 FUJI HEAVY INDUSTRIES LTD 62 152,783 169,848  17,065  17,065 1 650,60 157,065 MITSUBISHI FUSO TRUCK & BUS CORPORATION P1 500 235,821 265,154  29,333  29,494 2 675,40 238,206 MITSUBISHI FUSO TRUCK EUROPE SA P1 3 235,000 276,432  41,432  41,432 2 796,67 237,667 LLC AUTOMOBILE PLANT GAZ DMD 13 285,000 2 218,08 285,000 GENERAL MOTORS COMPANY P4 10 280,000 256,933 23,067 23,067 2 587,00 302,100 GONOW AUTO CO LTD D 65 157,333 175,000  17,667  17,667 1 194,15 177,246 GREAT WALL MOTOR COMPANY LIMITED DMD 217 197,179 1 851,72 204,065 HONDA MOTOR CO LTD 4 145,333 161,376  16,043  16,043 1 559,50 153,750 HONDA OF THE UK MANUFACTURING LTD 97 120,722 166,185  45,463  45,463 1 611,22 133,588 HYUNDAI MOTOR COMPANY 1375 189,669 211,403  21,734  21,734 2 097,43 198,119 HYUNDAI ASSAN OTOMOTIV SANAYI VE 118 109,693 111,275  1,582  1,582 1 020,78 110,788 HYUNDAI MOTOR MANUFACTURING CZECH SRO 232 119,494 160,712  41,218  41,218 1 552,37 140,629 ISUZU MOTORS LIMITED 12 765 194,373 209,025  14,652  14,652 2 071,86 201,294 IVECO SPA 31 685 211,664 229,635  17,971  17,971 2 293,47 219,356 JAGUAR LAND ROVER LIMITED D 18 460 258,906 276,930  18,024  18,024 2 044,31 267,932 KIA MOTORS CORPORATION P5 460 110,509 141,711  31,202  31,202 1 348,05 121,196 KIA MOTORS SLOVAKIA SRO P5 327 117,331 151,588  34,257  34,257 1 454,26 126,994 LADA AUTOMOBILE GMBH DMD 55 216,000 1 232,45 216,164 MAGYAR SUZUKI CORPORATION LTD 72 116,370 133,814  17,444  17,444 1 263,14 119,833 MAHINDRA & MAHINDRA LTD DMD 215 204,311 2 016,34 208,544 MAZDA MOTOR CORPORATION DMD 323 149,533 1 797,72 167,241 MFTBC P1 33 236,000 264,418  28,418  28,418 2 667,48 239,364 MITSUBISHI MOTORS CORPORATION MMC P6/D 940 162,221 210,000  47,779  47,779 1 915,75 179,735 MITSUBISHI MOTORS THAILAND CO LTD MMTH P6/D 15226 189,604 210,000  20,396  20,396 1 948,99 194,682 NISSAN INTERNATIONAL SA 38 535 127,710 187,288  59,578  59,578 1 838,13 176,384 ADAM OPEL AG P4 91 895 149,226 178,934  29,708  29,708 1 748,30 160,767 PIAGGIO & C SPA D 2 621 117,812 155,000  37,188  37,188 1 099,63 146,263 RENAULT SAS P7 214 368 121,899 171,206  49,307  49,307 1 665,20 148,006 RENAULT TRUCKS 7 334 198,444 226,246  27,802  27,802 2 257,03 210,868 SAIC MOTOR COMMERCIAL VEHICLE CO LTD DMD 63 250,000 2 181,90 250,000 SSANGYONG MOTOR COMPANY D 711 196,533 210,000  13,467  13,467 2 055,36 199,992 STREETSCOOTER GMBH 237 0,000 147,216  147,216  147,216 1 407,25 0,000 SUZUKI MOTOR CORPORATION DMD 337 136,849 1 201,79 143,650 TATA MOTORS LIMITED 53 196,000 202,176  6,176  6,176 1 998,21 196,000 TOYOTA MOTOR EUROPE NV SA 32 764 178,014 193,955  15,941  16,108 1 909,82 188,484 TOYOTA CAETANO PORTUGAL SA DMD 42 245,839 1 870,16 250,762 VOLVO CAR CORPORATION 751 116,297 169,633  53,336  53,336 1 648,29 127,759 Table 2 Values relating to the performance of pools confirmed or amended in accordance with Article 8(6) of Regulation (EU) No 510/2011 A B C D E F G H I Pool name Pool Number of registrations Average specific emissions of CO2 (75 %) Specific emissions target Distance to target Distance to target adjusted Average mass Average CO2 emissions (100 %) DAIMLER AG P1 133 107 177,711 211,891  34,180  34,291 2 102,68 189,600 FCA ITALY SPA P2 131 674 145,707 174,080  28,373  28,385 1 696,11 158,288 FORD-WERKE GMBH P3 224 287 161,830 194,269  32,439  32,440 1 913,19 177,533 GENERAL MOTORS P4 91 906 149,228 178,942  29,714  29,714 1 748,39 160,782 KIA P5 787 113,330 145,815  32,485  32,485 1 392,18 123,605 MITSUBISHI MOTORS P6/D 16 167 187,871 210,000  22,129  22,129 1 947,06 193,813 POOL RENAULT P7 237 739 121,542 167,696  46,154  46,158 1 627,46 146,490 Explanatory notes to Tables 1 and 2 Column A: Table 1: Manufacturer name means the name of the manufacturer as notified to the Commission by the manufacturer concerned or, where no such notification has taken place, the name registered by the registration authority of the Member State. Table 2: Pool name means the name of the pool declared by the pool manager. Column B: D means that a derogation relating to a small volume manufacturer has been granted in accordance with Article 11(3) of Regulation (EU) No 510/2011 with effect for the calendar year 2015. DMD means that a de minimis exemption applies in accordance with Article 2(4) of Regulation (EU) No 510/2011, i.e. a manufacturer which together with all its connected undertakings was responsible for fewer than 1 000 new registered vehicles in 2015 does not have to meet a specific emissions target. P means that the manufacturer is a member of a pool (listed in Table 2) formed in accordance with Article 7 of Regulation (EU) No 510/2011 and the pooling agreement is valid for the calendar year 2015. Column C: Number of registrations means the total number of new light commercial vehicles registered by Member States in a calendar year, not counting those registrations that relate to records where the values for mass or CO2 are missing and those records which the manufacturer does not recognise. The number of registrations reported by Member States may otherwise not be changed. Column D: Average specific emissions of CO2 (75 %) means the average specific emissions of CO2 that have been calculated on the basis of the 75 % lowest emitting vehicles in the manufacturer's fleet in accordance with the third paragraph of Article 4 of Regulation (EU) No 510/2011. Where appropriate, the average specific emissions of CO2 take into account the errors notified to the Commission by the manufacturer concerned. The records used for the calculation include those that contain a valid value for mass and CO2 emissions. The average specific emissions of CO2 include emission reductions resulting from the provisions on super-credits in Article 5 of Regulation (EU) No 510/2011, the use of E85 in Article 6 of that Regulation or eco-innovations in Article 12 of that Regulation. Column E: Specific emissions target means the emissions target calculated on the basis of the average mass of all vehicles attributed to a manufacturer applying the formula set out in Annex I to Regulation (EU) No 510/2011. Column F: Distance to target means the difference between the average specific emissions of CO2 specified in column D and the specific emissions target in column E. Where the value in column F is positive, the average specific emissions of CO2 exceed the specific emissions target. Column G: Distance to target adjusted means that where the values in this column are different from those in column F, the values in that column have been adjusted to take into account an error margin. The error margin is calculated in accordance with the following formula: Error = absolute value of [(AC1  TG1)  (AC2  TG2)] AC1 = the average specific emissions of CO2 including the unidentifiable vehicles (as set out in column D); TG1 = the specific emissions target including the unidentifiable vehicles (as set out in column E); AC2 = the average specific emissions of CO2 excluding the unidentifiable vehicles; TG2 = the specific emissions target excluding the unidentifiable vehicles. Column I: Average CO2 emissions (100 %) means the average specific emissions of CO2 that have been calculated on the basis of 100 % of the vehicles attributed to the manufacturer. Where appropriate, the average specific emissions of CO2 take into account the errors notified to the Commission by the manufacturer concerned. The records used for the calculation include those that contain a valid value for mass and CO2 emissions but exclude emission reductions resulting from the provisions on super-credits in Article 5 of Regulation (EU) No 510/2011, the use of E85 in Article 6 of that Regulation or eco-innovations in Article 12 of that Regulation.